Proceeding under article 78 of the Civil Practice Law and Rules, commenced in this court pursuant to section 506 of the Civil Practice Law and Rules: (a) to review and annul the determinations of the three respondents: the County Judge, the Police Captain and the District Attorney of Suffolk County, recommending the revocation of and revoking the petitioner’s pistol license and the petitioner’s pistol dealer’s license; and (b) to direct respondents to reinstate such licenses. On the return date of the proceeding, respondents moved pursuant to statute (CPLR 7804, subd. [f]), to dismiss the petition on the ground, inter alia, that on its face it is insufficient to entitle petitioner to the relief demanded. Motion to dismiss granted, and petition dismissed, without costs and without prejudice to the service of an amended petition, within 30 days after entry of the order hereon, stating with respect to each respondent: (a) the specific wrongs of which complaint is made; (b) the specific grounds upon which petitioner seeks relief (see CPLEt 7803); and (c) the specific provisions of law upon which petitioner relies for his right to relief. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.